DETAILED ACTION
	This office action is in response to the application filed on 9/4/2020 in which claims 1-4, 6-8, 11, 13, 16-19, 21-23, 25-26, 28, and 31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 31 states; “a computer readable carrier medium;” which may contain transitory forms of signal transmission.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 16, 19, 21, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeine et al. (US20170110910A1).

As to claims 1, 16, and 31, Zeine teaches a method of monitoring a wireless power network, (abstract perform system diagnostics by monitoring the network environment.)
the wireless power network comprising at least a first wireless power transmitter and at least a first wireless power receiver, the method comprising: ([0008] FIG. 1 depicts a block diagram including an example wireless power delivery environment illustrating wireless power delivery from one or more wireless power transmission systems to various wireless devices and fig. 6)
receiving communication data indicative of an operating state of the first wireless power receiver from the first wireless power transmitter, ([0053] and [0114] describes device details and status wherein the WPTS obtains this data from the receivers that are linked. [0107] Once the device registers with the authentication platform it is then eligible for energy delivery by the charger. selecting the ability to “allow” charging enables the charger to collect basic information from the device.)
the communication data being in a data transfer format of the wireless power network; ([0032] FIG. 1 illustrates an example wireless power delivery environment 100 in which wireless power and/or data can be delivered to available wireless devices [0035] The one or more data communication antennas are configured to send data communications to and receive data communications from the wireless power receiver clients)
determining operating state information for the first wireless power receiver from the communication data by converting the communication data from the data transfer format of the wireless power network; and  ([0040] Although not illustrated in the example of FIG. 1, the wireless power transmission system 101 and the wireless power receiver clients 103a-103n can each include a data communication module for communication via a data channel. [0053] The BBS and PS are calculated based on vital information about the clients such as, for example, battery status, current activity/usage, how much longer the client has until it runs out of power, priority in terms of usage, etc.[0067] Once the beacon (or calibration) signal is received by the wireless power transmission system 501, the power transmission system 501 processes the beacon (or calibration) signal to determine one or more receive characteristics of the beacon signal at each of the multiple antennas.)
displaying the operating state information for the first wireless power receiver in a graphical user interface. ([0039] the wireless devices 102a-102n include displays or other output functionalities to present data to a user fig. 12 and 13.)
As to claims 3 and 18, Zeine teaches a method according to claim 1, further comprising determining information indicating a type or specification of the first wireless power receiver and customizing the graphical user interface according to the type or specification of the first wireless power transmitter. ([0114] the GUI is customized to display the device type and the further details related to each connected device fig. 13)
As to claims 4 and 19, Zeine teaches a method according to claim 1, further comprising storing the operating state information for the first wireless power receiver. ([0123] forecast system issues based on historical data collected from multitudes of chargers and devices.)
As to claims 6 and 21, Zeine teaches a method according to claim 1, wherein the operating state of the first wireless power receiver comprises one or more of the following: instantaneous power consumption of the first wireless power receiver; average power consumption of the first wireless power receiver; a state of charge of an energy storage device of the first wireless power receiver; and / or a received wireless power signal strength at the first wireless power receiver. ([0114] The device is shown along with the radio ID, current battery level, and the ability to select any given device for additional details. Such additional details may include, by way of example, usage history, authentication details, power consumption rates, other locations where the device has accessed wireless charge, etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine 
As to claims 2 and 17, Zeine teaches a method according to claim 1, 
But does not specifically teach:
further comprising determining the data transfer format of the wireless power network during a handshaking process.
	However Zeine describes in [0114] detail of a device are determined when a device is linked therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to gather the device information during a linking process (handshake process) in order to determine device state. 

Claims 7, 8, 11, 13, 22, 23, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine  in view of Eaton (US20130088192A1).
	As to claims 7 and 22, Zeine teaches a method of monitoring a wireless power network, (abstract perform system diagnostics by monitoring the network environment.)
the wireless power network comprising a wireless power transmitter and at least a first wireless power receiver, the method comprising: ([0008] FIG. 1 depicts a block diagram including an example wireless power delivery environment illustrating wireless power delivery from one or more wireless power transmission systems to various wireless devices and fig. 6)
receiving communication data indicative of an operating state of the first wireless power receiver from the wireless power transmitter, ([0053] and [0114] describes device details and status wherein the WPTS obtains this data from the receivers that are linked. [0107] Once the device registers with the authentication platform it is then eligible for energy delivery by the charger. selecting the ability to “allow” charging enables the charger to collect basic information from the device.)
the communication data being in a data transfer format of the wireless power network; ([0032] FIG. 1 illustrates an example wireless power delivery environment 100 in which wireless power and/or data can be delivered to available wireless devices [0035] The one or more data communication antennas are configured to send data communications to and receive data communications from the wireless power receiver clients)
determining operating state information for the first wireless power receiver from the communication data by converting the communication data from the data transfer format of the wireless power network; and ([0040] Although not illustrated in the example of FIG. 1, the wireless power transmission system 101 and the wireless power receiver clients 103a-103n can each include a data communication module for communication via a data channel. [0053] The BBS and PS are calculated based on vital information about the clients such as, for example, battery status, current activity/usage, how much longer the client has until it runs out of power, priority in terms of usage, etc.[0067] Once the beacon (or calibration) signal is received by the wireless power transmission system 501, the power transmission system 501 processes the beacon (or calibration) signal to determine one or more receive characteristics of the beacon signal at each of the multiple antennas.)
But does not specifically teach:
processing the operating state information for the first wireless power receiver to identify an abnormality; and generating an alert in response to identifying the abnormality.
However Eaton teaches processing the operating state information for the first wireless power receiver to identify an abnormality; and generating an alert in response to identifying the abnormality. (fig. 11 [0068]-[0071], and [0074] wireless power network monitoring system that process captured voltage value from a sensor to identify the relative position of the devices and generate an alert when the devices are not within an acceptable range.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wireless monitoring system of Zeine with the alert method of Eaton in order to inform the user of system changes.  
As to claims 8 and 23, Zeine in view of Eaton teaches a method according to claim 7, wherein processing the operating state information to identify an abnormality comprises comparing the operating state information with a threshold or a target range of values.
(Eaton fig. 11 [0068]-[0071], and [0074] wireless power network monitoring system that process captured voltage value from a sensor to identify the relative position of the devices and generate an alert when the devices are not within an acceptable range.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wireless monitoring system of Zeine with the alert method of Eaton in order to inform the user of system changes.  
As to claims 11 and 26, Zeine in view Eaton teaches a method according to claim 7, further comprising generating a control signal for the first wireless power receiver to adjust an operating parameter of the first wireless power receiver. (Zeine [0120] describes generating a control signal from the wireless power transmission system to control various object states and cause receiver to perform actions.)
As to claims 13 and 28, Zeine in view Eaton teaches a method according to claim 7, further comprising displaying an indication of at least one possible corrective action and receiving a user input indicating a corrective action. (Eaton Fig. 18 step 1826 [0123]-[0124] ask user whether to start charge of the smartphone battery )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the wireless monitoring system of Zeine with the alert method of Eaton in order to inform the user of system changes.  
As to claim 25, Zeine in view of Eaton teaches a wireless power network monitoring device according to claim 22, further comprising a storage module configured to storing store the operating state information for the first wireless power receiver as historical operating state information. (Zeine ([0123] forecast system issues based on historical data collected from multitudes of chargers and devices.))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US20170366232A1) [0050]-[0052] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Elton Williams/           Examiner, Art Unit 2465